Citation Nr: 1138852	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-31 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1965 to July 1969.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which denied the Veteran's service-connection claim for diabetes mellitus.  The Veteran disagreed with the RO's determination, and perfected an appeal as to this issue.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Lincoln RO in August 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  At this hearing, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver initial consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).

Referred issue

The Veteran has submitted a December 2000 statement from Dr. D.R.C., who indicated that the Veteran is "totally and completely disabled" and is not able to work.  See the December 5, 2000 letter from Dr. D.R.C.  It appears that a claim of entitlement to total disability based upon individual unemployability (TDIU) has been reasonably raised by the record.  See Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  To the Board's knowledge, the RO has yet to adjudicate this issue on either a schedular or extraschedular basis.  This matter is therefore referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran is currently diagnosed as having Type II diabetes mellitus.

2.  The evidence of record does not support a finding that the Veteran stepped foot within the land borders of Vietnam, or served within the inland waterways of Vietnam.

3.  Although the Veteran engaged in combat, his assertions of herbicide exposure are still not consistent with the circumstances, conditions, or hardships of his service.

4.  The evidence of record does not support a finding that the Veteran's diabetes mellitus had its onset in, or is otherwise related to his active duty military service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active military service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011); Haas v. Peake, 525 F.3d 1168 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In this case, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in February 2009.  In this letter, the RO advised the Veteran of the evidence required to substantiate his service-connection claim, as well as the types of evidence VA would assist in obtaining.  He was informed of her responsibility to identify, or to submit evidence directly to VA, and was advised that the RO would obtain any Federal records or other identified medical treatment records on his behalf. Subsequently, in April 2009, the RO adjudicated the Veteran's diabetes mellitus service-connection claim in the first instance.  The Veteran filed a timely appeal as to this rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to the issue on appeal. 

Concerning VA's duty to assist in the development of the Veteran's claim, the Board notes that the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, Social Security Administration (SSA) records, deck logs, Internet printouts, lay statements, and the lay statements of a fellow service member have been obtained.  

As discussed in more detail below, the Veteran has already clarified that he served onboard a ship off the coast of Vietnam in support of combat operations, but never actually stepped foot in Vietnam.  See, e.g., the August 2011 hearing transcript, page 7.  VA has nevertheless attempted to verify whether the Veteran had service on land, or within the inner waterways of Vietnam during the Vietnam War, and whether the Veteran was otherwise exposed to Agent Orange in service.  In particular, VA has requested additional information from the National Personnel and Records Service (NPRC) and the Joint Services Records Research Center (JSRRC).  Responses included a formal finding on a lack of information to verify Agent Orange exposure in Vietnam, as well as research regarding Agent Orange exposure on Navy ships used during Vietnam.  These findings are incorporated in the Veteran's claims file, and will be discussed in more detail below.  

Also discussed below, the Veteran's service treatment records demonstrate that the Veteran served on two ships conducting gun support operations in the waters off Vietnam's coast-the USS Providence in October and November 1968, and the USS Oklahoma City in December 1968 to June 1969.  See the Veteran's November 26, 1968 and July 7, 1969 Administrative Remarks respectively.  The VA however has only obtained deck logs from the USS Oklahoma City, dating from February to June 1969.  In light of the Veteran's own competent and credible testimony regarding the in-service event he claims exposed him to Agent Orange [running aground on a sandbar off the shore of Vietnam], the Board has conceded that the grounding did in fact happen, and additional development to confirm such an event through a request for additional deck logs would serve no useful purpose.  Thus a remand to obtain additional deck logs is not necessary in this case.

The Veteran was not afforded a VA examination to address his diabetes mellitus claim.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

As will be discussed below, there is already medical evidence that the Veteran currently has diabetes.  The record is missing critical evidence that an event, injury, or disease occurred in service, McLendon element (2), and the Veteran's claim is being denied on that basis.  The outcome of this case thus hinges on matters other than those which are amenable to VA examination and medical opinion, specifically  on what occurred, or more precisely what did not occur, during service.  In the absence of evidence of in-service disease or injury, referral of this case for an opinion as to etiology would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, the evidence of record is against a finding that the Veteran experienced an in-service disease or injury, to include exposure to Agent Orange, with respect to his diabetes claim.  The Board adds that the Veteran has not alleged that his diabetes had its onset in service, or that he has had continuous diabetes symptomatology since service to the present day.  
Under the circumstances presented in this case, a remand ordering a medical examination would serve no useful purpose.  Accordingly, the Board has determined that a medical opinion is not necessary in the instant case, and that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) ; Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded the opportunity to present evidence and argument in support of his appeal.  He has retained the services of a representative, and has testified before the undersigned at a personal hearing. 

Accordingly, the Board will address the issue on appeal. 

Relevant law and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).   Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.          38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1)  evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R.            § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 495-97; Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including diabetes mellitus, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R.    § 3.307(a)(6)(iii) (2011).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  
These include Type II diabetes mellitus.  See 38 C.F.R. § 3.309(e) (2011); see also 38 U.S.C.A. § 1116(f), as added by § 201(c) of the "Veterans Education and Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) [which added diabetes mellitus (Type 2) to the list of presumptive diseases as due to herbicide exposure].

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  In fact, the Federal Circuit recently issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.          See also VAOPGCPREC 7-93 [holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace]; and VAOPGCPREC 27-97 [holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam].  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196. 

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id. 

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable. 

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) . However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but rather ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138   (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  That is, if the lay or other evidence of service incurrence is satisfactory and consistent with the Veteran's combat service, the veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). 

Thus, if the record establishes that the veteran served in combat, his assertions of herbicide exposure, if consistent with the circumstances, conditions, or hardships of service, may be sufficient to grant the presumption of herbicide exposure.              38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d). 

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Veteran claims entitlement to service-connection for diabetes mellitus as due to exposure to Agent Orange during his active duty service.  In essence, the Veteran contends that his exposure occurred when his ship became grounded on a Vietnam sandbar in 1969 approximately 50 to 100 feet from shore.  See the Veteran's August 25, 2009 statement, submitted with his substantive appeal [VA Form 9]; see also the August 2011 hearing transcript, page 7.  He asserts that his ship was providing gunfire support to troops on the land, and that although he never left the confines of the ship, he believes he was exposed to Agent Orange "as much as anyone who did have 'boots on the ground.'"  He further stipulates that such exposure was the primary cause of his diabetes.  See the Veteran's August 25, 2009 statement, submitted with his substantive appeal.  

As discussed above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.            See Hickson,12 Vet. App. at 253. 

It is undisputed that the Veteran currently has a current diagnosis of type II diabetes mellitus.  See, e.g., a November 7, 2000 private treatment report of Dr. A.K.  Accordingly, Hickson element (1) is satisfied. 

Concerning Hickson element (2), in-service disease or injury, the Veteran asserts that he was exposed to Agent Orange while serving on a ship just off the shore of the Vietnam coast during the Vietnam War.  As discussed above, type II diabetes mellitus is a disease that is presumed to be associated with herbicide exposure.       38 C.F.R. § 3.309(e).  Thus, at its core, the Veteran's service-connection claim turns on whether there is sufficient evidence to demonstrate that the Veteran had "service in Vietnam," such that in-service exposure to herbicides may also be presumed.     38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

Upon review of the evidence, the Board finds that the Veteran does not have "service in Vietnam," and in-service exposure to herbicides may be not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  Although the NPRC could not determine in February 2009 whether the Veteran had service in the Republic of Vietnam, as noted above, the Veteran himself has confirmed that he never stepped foot on land in Vietnam, nor did he leave his ship when it was allegedly grounded off Vietnam's coast.  See the Veteran's August 25, 2009 statement; see also the August 2011 hearing transcript, pages 6 and 7.  The Veteran also has not asserted that he served at any time within an inland waterway within Vietnam's borders, and there is no indication in the record demonstrating that any of the ships he served upon visited inland waters.

Further, although the Veteran's DD Form 214 verifies that he received the Vietnam Service Medal and Vietnam Campaign Medal-medals that were awarded to many Veterans who never actually served within the borders of Vietnam-the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of such medals.  Haas, 525 F.3d at 1196.

The Board notes that the Veteran's service personnel records do in fact confirm that the Veteran served on two ships conducting gun support operations in the waters off Vietnam's shore-the USS Providence in October and November 1968, and the USS Oklahoma City in December 1968 to June 1969.  See the Veteran's November 26, 1968 and July 7, 1969 Administrative Remarks respectively.  Crucially however, as noted above, it is well established that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam.  See Haas, 525 F.3d at 1187-1190; see also VAOPGCPREC 27-97.  

The Board recognizes that the Veteran has indicated that he may have served on other ships, to include the USS Princeton, USS Orange, and the USS Saint Paul, but readily admits having poor recollection of his assignments.  See the August 2011 hearing transcript, page 4; see also the Veteran's August 25, 2009 statement [indicating that he does not specifically recall which flagship was involved nor the specific date the grounding incident occurred].  In any event, the Veteran's service personnel records appear to be complete, and clearly document service aboard the USS Providence and USS Oklahoma City during support operations off the coast of Vietnam in 1968 and 1969.  They do not identify service in Vietnam waters aboard any other ship.

The Board also recognizes the Veteran's assertion that exposure to Agent Orange should be presumed based on the fact that his ship actually ran aground on a sandbar off the coast of Vietnam.  First and foremost, the Board wishes to make clear that it in no way disbelieves the Veteran's reported history.  The Veteran is competent to attest to his own in-service experiences, and the Board finds the Veteran's testimony as to this occurrence to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Indeed, the Veteran submitted a statement of a fellow service member who indicated that the USS Oklahoma City grounded on a sandbar during combat operations at a time when the Veteran may have been on the ship.  See the July 29, 2011 statement of G.V.G.  
The Board additionally notes that both the USS Oklahoma City deck logs, and the Veteran's service personnel records confirm the Veteran's and G.V.G.'s statements that the USS Oklahoma City engaged in gun fire exchanges with the enemy.  Indeed, the Veteran was awarded a citation in service in recognition of service as a yeoman on board vessels during combat operations against the enemy.  See the Veteran's award letter from the Commander-in-Chief of the U.S. Pacific Fleet.  Therefore, although the Veteran does not suggest that he himself fired any weapons at the enemy, there is at least sufficient evidence the Veteran engaged in combat while serving on the USS Oklahoma City.  See VAOPGCPREC 12-99 (October 18, 1999); Cf. Pentecost v. Principi, 16 Vet. App. 124 (2002).  In light of the above, the Board believes that the Veteran's account of his ship running aground while engaging in gun fire support with the enemy is consistent with the circumstances, conditions, or hardships of his service, even in light of the fact that there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

That stated, the fact that the Veteran's ship touched ground off the Vietnam coast in no way triggers the presumption of herbicide exposure.  Indeed, as discussed above, the Federal Circuit has confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  Haas, 525 F.3d 1168, 1187-90.  The Veteran has admitted he did not leave his ship during this incident and step on the sandbar, but rather took part in attempts to shift weight aboard the ship to rock it loose.  Eventually a tug boat pulled the ship afloat again.    See the August 2011 hearing transcript, pages 11 and 12.  

Just as service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore, the Board similarly finds that service aboard a ship that grounds in an open deep-water harbor along the Vietnam coast does not constitute inland waterway service or qualify as docking to the shore.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  As the Veteran has specified that he did not get off his ship and physically touch the sandbar upon which his ship was grounded, the Board makes no intimation as to the legal effect such action might have had with respect to the applicability of the herbicide exposure presumption.  

Since the Board has determined that the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e)  to be applicable.  However, the Board finds insufficient evidence to support a finding of actual exposure to herbicides in service.  Indeed, the Veteran has admitted that he never stepped foot on land in Vietnam, nor does he argue that any ship he served upon visited the inland waterways of Vietnam.  The Veteran also does not allege that he has ever come in physical contact with Agent Orange, whether in barrels or from actual use.  Crucially research from the JSRRC confirms that there is "no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  See the May 1, 2009 JSRRC Memorandum for Record.  The Veteran's only assertion of in-service Agent Orange exposure involves presumptive exposure based on the grounding of his ship on a sandbar off the coast of Vietnam, which the Board has discussed and dismissed in detail above.  There is no objective evidence demonstrating actual exposure to Agent Orange at that time.  Notably, in light of all of the above, a representative of the JSRRC issued a formal finding on a lack of information required to verify Agent Orange exposure in Vietnam in a September 16, 2010 Memorandum.

The Board wishes to make clear that although the Veteran's account of his ship running aground in the coastal waters of Vietnam is in fact consistent with the Veteran's combat service, as noted above, and is therefore presumed to have occurred, his additional assertions of herbicide exposure at that time are not consistent with the circumstances, conditions, or hardships of his particular combat service, especially in light of the research submitted by the JSRRC confirming that there is "no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."   See the May 1, 2009 JSRRC Memorandum for Record; see also 38 U.S.C.A.           § 1154(b) ; 38 C.F.R. § 3.304(d).  Accordingly, in this case, the Veteran's lay statements and testimony alone cannot be used to confirm herbicide exposure. 

As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during his military service, and the Veteran is therefore not entitled to service connection for Type II diabetes mellitus on a presumptive basis as discussed in 38 C.F.R. § 3.309(e).  This does not, however, preclude the Veteran from establishing his entitlement to service connection for Type II diabetes mellitus with proof of actual direct causation.  Combee, 34 F.3d at 1043.  The Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167   (1999). 

Pertinently, the Veteran's service treatment records include no indication of complaints of, treatment for or diagnoses of diabetes in service, or within the one year presumptive period following his separation from service in 1969.                See 38 C.F.R. § 3.309(a).  Laboratory findings, to include blood sugar analysis, taken at the Veteran's July 9, 1969 separation examination were pertinently negative.  Crucially, the Veteran does not assert that he experienced symptoms of diabetes during service, and the record demonstrates that he was not diagnosed with any type of diabetes until January 1985, more than fifteen years following his separation from service.  See the Veteran's January 31, 1985 Discharge Summary from the G.S.H. [diagnosing "Diabetes mellitus, type I"].  The Board has already noted that the evidence is against a finding that the Veteran was exposed to Agent Orange during his active duty military service.  Accordingly, Hickson element (2), in-service disease or injury is not satisfied, and the Veteran's service-connection claim for diabetes fails on this basis alone. 

For the sake of completion, with respect to Hickson element (3), nexus or relationship, in the absence of any in-service injury or disease [to include herbicide exposure], medical nexus between the Veteran's current diabetes and service would appear to be an impossibility.  The Veteran has not asserted that a continuity of diabetes symptomatology has existed since service, and the record does not so reflect.  Thus, Hickson element (3) is also unsatisfied, and the Veteran's claim fails on this basis as well.  The benefit on appeal is denied.


ORDER

Service connection for diabetes mellitus, Type II, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


